Case 3:20-cv-02131-GPC-JLB Document 7-10 Filed 04/01/21 PageID.146 Page 1 of 9




                           EXHIBIT 7
4/1/2021                                 Case 3:20-cv-02131-GPC-JLB Document     7-10 Filed
                                                                     COVID-19: Considerations      04/01/21
                                                                                              for Wearing         PageID.147 Page 2 of 9
                                                                                                          Masks | CDC




           COVID-19




     Guidance for Wearing Masks
     Help Slow the Spread of COVID-19
     Updated Feb. 18, 2021                     Print




           What you need to know
            ●    When you wear a mask, you protect others as well as yourself. Masks work best when everyone wears one.
            ●    A mask is NOT a substitute for social distancing. Masks should still be worn in addition to staying at least 6 feet
                 apart, especially when indoors around people who don’t live in your household.
            ●    Masks should completely cover the nose and mouth and t snugly against the sides of face without gaps.
            ●    Masks should be worn any time you are traveling on a plane, bus, train, or other form of public transportation
                 traveling into, within, or out of the United States and in U.S. transportation hubs such as airports and stations.
            ●    People age 2 and older should wear masks in public settings and when around people who don’t live in their
                 household.
            ●    Wear a mask inside your home if someone you live with is sick with symptoms of COVID-19 or has tested positive
                 for COVID-19.
            ●    Wash your hands with soap and water for at least 20 seconds or use hand sanitizer with at least 60% alcohol after
                 touching or removing your mask.
            ●    Masks may not be necessary when you are outside by yourself away from others, or with people who live in your
                 household. However, some areas may have mask mandates while out in public, so please check the rules in your
                 local area (such as in your city, county, or state). Additionally, check whether any federal mask mandates apply to
                 where you will be going.
            ●    CDC continues to study the e ectiveness of di erent types of masks and update our recommendations as new
                 scienti c evidence becomes available. The most recent scienti c brief is available here: Scienti c Brief: Community
                 Use of Cloth Masks to Control the Spread of SARS-CoV-2 | CDC
            ●    CDC recently conducted a study in a laboratory that tested the performance of di erent mask combinations.
            ●    There are several easy methods to improve the performance of your mask. Visit CDC’s Improve the Fit and
                 Filtration of Your Mask to Reduce the Spread of COVID-19 webpage to learn more.




     Evidence for E ectiveness of Masks

     Your mask helps protect those around you
     COVID-19 spreads mainly from person to person through respiratory droplets. Respiratory droplets travel into the air when
     you cough, sneeze, talk, shout, or sing. These droplets can then land in the mouths or noses of people who are near you or
     they may breathe these droplets in.


https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/cloth-face-cover-guidance.html
                                                                                                                                      Exhibit 7, Page 57   1/8
4/1/2021                                 Case 3:20-cv-02131-GPC-JLB Document     7-10 Filed
                                                                     COVID-19: Considerations      04/01/21
                                                                                              for Wearing         PageID.148 Page 3 of 9
                                                                                                          Masks | CDC




     Masks are a simple barrier to help prevent your respiratory droplets from reaching others. Studies show that masks reduce
     the spray of droplets when worn over the nose and mouth.

     You should wear a mask, even if you do not feel sick. This is because several studies have found that people with COVID-19
     who never develop symptoms (asymptomatic) and those who are not yet showing symptoms (pre-symptomatic) can still
     spread the virus to other people. Wearing a mask helps protect those around you, in case you are infected but not showing
     symptoms.

     It is especially important to wear a mask when you are indoors with people you do not live with and when you are unable to
     stay at least 6 feet apart since COVID-19 spreads mainly among people who are in close contact with one another.


     Your mask o ers some protection to you
     A cloth mask also o ers some protection to you too. How well it protects you from breathing in the virus likely depends on
     the fabrics used and how your mask is made (such as the type of fabric, the number of layers of fabric, and how well the mask
      ts). CDC is currently studying these factors.



     Who should or should not wear a mask
     Masks should be worn:

           ●   By people 2 years of age and older
           ●   Any time you are in a public setting
           ●   Any time you are traveling on a plane, bus, train, or other form of public transportation traveling into, within, or out of
               the United States and in U.S. transportation hubs such as airports and stations
           ●   When you are around people who do not live with you, including inside your home or inside someone else’s home
           ●   Inside your home if someone you live with is sick with symptoms of COVID-19 or has tested positive for COVID-19

     CDC recognizes there are speci c instances when wearing a mask may not be feasible. In these instances, consider
     adaptations and alternatives.

     The following categories of people are exempt from the requirement to wear a mask:

           ●   A child under the age of 2 years;
           ●   A person with a disability who cannot wear a mask, or cannot safely wear a mask, for reasons related to the disability;
           ●   A person for whom wearing a mask would create a risk to workplace health, safety, or job duty as determined by the
               workplace risk assessment  .


     Types of masks
     Some masks work better than others to help slow the spread of the virus that causes COVID-19. Note: N95 respirators
     approved by CDC’s National Institute for Occupational Safety and Health (NIOSH) should not be used outside of healthcare
     settings because they should be reserved for healthcare personnel.

           Recommended                                                                          Not Recommended

                                         Medical procedure masks (sometimes                                        Masks that do not t properly (large
                                         referred to as surgical masks or                                          gaps, too loose or too tight)
                                         disposable face masks)

                                         Masks that t properly (snugly around                                      Masks made from materials that are
                                         the nose and chin with no large gaps                                      hard to breathe through (such as
                                         around the sides of the face)                                             plastic or leather)

                                         Masks made with breathable fabric
                                         (such as cotton)
https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/cloth-face-cover-guidance.html
                                                                                                                                      Exhibit 7, Page 58   2/8
4/1/2021                                 Case 3:20-cv-02131-GPC-JLB Document     7-10 Filed
                                                                     COVID-19: Considerations      04/01/21
                                                                                              for Wearing         PageID.149 Page 4 of 9
                                                                                                          Masks | CDC




                                                                                                                   Masks made from fabric that is loosely
                                                                                                                   woven or knitted, such as fabrics that
                                                                                                                   let light pass through


                                         Masks made with tightly woven fabric                                      Masks with one layer
                                         (i.e., fabrics that do not let light pass
                                         through when held up to a light
                                         source)
                                                                                                                   Masks with exhalation valves or vents

                                         Masks with two or three layers


                                                                                                                   Wearing a scarf/ski mask

                                         Masks with inner lter pockets




           Cloth masks
           More e ective fabrics for cloth masks are

             ●   Tightly woven fabrics, such as cotton and cotton blends
             ●   Breathable
             ●   Two or three fabric layers

           Less e ective fabrics for cloth masks are

             ●   Loosely woven fabrics, such as loose knit fabrics
             ●   Single layer

           CDC is currently studying the e ectiveness of various cloth mask materials. Refer to our Scienti c Brief: Community Use
           of Cloth Masks to Control the Spread of SARS-CoV-2 | CDC for more information.




           Medical procedure masks (sometimes
           referred to as Surgical Masks or
           Disposable Face Masks)
           Medical procedure masks are single-use masks that are not made of cloth and
           are not designed to be washed or laundered. They are sold online and
           through large retail stores. These are not the same as other medical masks.

           You may prefer using medical procedure masks in situations where your mask
           is likely to get wet or dirty. As with cloth masks, make sure your medical
           procedure mask ts close to your face without large side gaps and completely
           covers your nose and mouth. Bring extra medical procedure masks with you
           in case you need to change out a dirty or wet mask.




           Masks with exhalation valves or vents
           CDC does not recommend using masks with exhalation valves or vents. The
           hole in the material may allow your respiratory droplets to escape and reach
           others. Research on the e ectiveness of these types of masks is ongoing.




https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/cloth-face-cover-guidance.html
                                                                                                                                      Exhibit 7, Page 59    3/8
4/1/2021                                 Case 3:20-cv-02131-GPC-JLB Document     7-10 Filed
                                                                     COVID-19: Considerations      04/01/21
                                                                                              for Wearing         PageID.150 Page 5 of 9
                                                                                                          Masks | CDC




           NIOSH-approved N95 respirators
           Do not use NIOSH-approved N95 respirators that are meant for healthcare
           workers. NIOSH-approved N95 respirators are critical supplies that should be
           reserved for healthcare workers and other medical rst responders to prevent
           supply shortages.




           Clear masks or cloth masks with a clear
           plastic panel
           Clear masks or cloth masks with a clear plastic panel are an alternative type of
           mask for people who interact with

             ●   People who are deaf or hard of hearing
             ●   Young children or students learning to read
             ●   Students learning a new language
             ●   People with disabilities
             ●   People who need to see the proper shape of the mouth for making
                 appropriate vowel sounds (for example, when singing)




           If you use this type of mask, make sure

             ●   You can breathe easily
             ●   Excess moisture does not collect on the inside of the mask
             ●   You remove the mask before sleeping, since the plastic part could form a seal around your mouth and nose and
                 make it hard to breathe

           The FDA recently approved a transparent  [186 KB, 3 Pages]  medical mask. These transparent medical masks
           should be reserved for use by healthcare workers and patients who require them.

           There are several easy methods to improve the performance of your mask. Visit CDC’s Improve the Fit and Filtration of
           Your Mask to Reduce the Spread of COVID-19 webpage to learn more. You can also learn more by reading about a CDC
           study conducted in a laboratory that tested the performance of di erent mask combinations.




           Other Types of Face Protection
           CDC does not recommend  using face shields or goggles as a substitute for
           masks. Goggles or other eye protection may be used in addition to a mask. Do
           NOT put a plastic face shield (or a mask) on newborns or infants.

           Face shields and goggles are primarily used to protect the eyes of the person
           wearing it. Goggles do not cover the nose and mouth. Face shields are not as
           e ective at protecting you or the people around you from respiratory
           droplets. Face shields have large gaps below and alongside the face, where
           your respiratory droplets may escape and reach others around you and will
           not protect you from respiratory droplets from others. However, wearing a
           mask may not be feasible in every situation for some people.




           Face shields and goggles
           For example, people who interact with those who are deaf or hearing impaired may nd that a face shield is better than a
           mask when communicating. If you must wear a face shield instead of a mask:


https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/cloth-face-cover-guidance.html
                                                                                                                                      Exhibit 7, Page 60   4/8
4/1/2021                                 Case 3:20-cv-02131-GPC-JLB Document     7-10 Filed
                                                                     COVID-19: Considerations      04/01/21
                                                                                              for Wearing         PageID.151 Page 6 of 9
                                                                                                          Masks | CDC



             ●   Choose a face shield that wraps around the sides of your face and extends below your chin or a hooded face
                 shield. This is based on the limited available data that suggest these types of face shields are better at preventing
                 spray of respiratory droplets.
             ●   Wash your hands after removing the face shield. Avoid touching your eyes, nose, and mouth when removing it.
             ●   Clean and disinfect reusable face shields according to the manufacturer’s instructions or by following CDC face
                 shield cleaning instructions. If you use a disposable face shield, wear it once and throw it away according to the
                 manufacturer’s instructions.


           Mask adaptations and alternatives
           CDC recognizes that wearing masks may not be possible in every situation or for some people. Those who cannot wear a
           mask are urged to prioritize virtual engagement when possible. For in-person activities, we have provided a few examples
           of what you can do to make wearing a mask more feasible and how to reduce the spread of COVID-19 if you cannot wear
           a mask.


           Situations where wearing a mask may not be possible
             ●   Make sure to maintain physical distance from others when you cannot wear a mask.

           Dining

             ●   CDC recommends wearing a mask while dining in a restaurant, particularly indoors and when speaking with
                 restaurant workers and servers, except when actively eating or drinking. The risk of COVID-19 spread increases in
                 a restaurant or bar setting as interactions within 6 feet of others increase. Masks may reduce the risk of COVID-19
                 spread when worn in any of these risk scenarios.

           Water activities

             ●   Do not wear a mask when doing activities that may get your mask wet, like swimming at the beach or pool. A wet
                 mask can make it di cult to breathe and may not work as well when wet.

           High intensity activities

             ●   Masks should always be used in public settings, but if you are unable to wear a mask because of di culty
                 breathing during high intensity activities, choose a location with greater ventilation and air exchange (for instance,
                 outdoors versus indoors) and where you can keep at least 6 feet of distance from others during the activity. If such
                 a location is not available, opt for low-intensity activities such as walking or yoga that allow for mask wearing.
             ●   If you are able to wear a mask, remove your mask if it gets moist from sweat and replace it with a clean mask.
             ●   Opt for an activity that does not require using mouth guards or helmets. Wearing a mask with these types of
                 protective equipment is not safe if it makes it hard to breathe.
             ●   Supervise children who are wearing a mask while playing sports.

           Certain groups of people who may nd it di cult to wear a mask
           Some children 2 years and older, and people of any age with certain disabilities

           Appropriate and consistent use of masks may be challenging for some children and for people of any age with certain
           disabilities, including people who have high sensitivity to materials on their faces, di culty understanding why wearing a
           mask is protective (such as those with an intellectual disability), or those who have problems controlling their behavior.

           When determining if children and people with certain disabilities should wear a mask, assess their ability to:

             ●   Use a mask correctly
             ●   Avoid frequent touching of the mask and their face
             ●   Limit sucking, drooling, or having excess saliva on the mask
             ●   Remove the mask without assistance

           Those caring for children and people with certain disabilities who may need assistance with wearing masks should



https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/cloth-face-cover-guidance.html
                                                                                                                                      Exhibit 7, Page 61   5/8
4/1/2021                                 Case 3:20-cv-02131-GPC-JLB Document     7-10 Filed
                                                                     COVID-19: Considerations      04/01/21
                                                                                              for Wearing         PageID.152 Page 7 of 9
                                                                                                          Masks | CDC



             ●   Ask their healthcare provider for advice about the person you are caring for wearing a mask. If they are unable to
                 wear a mask, ask their healthcare provider about alternative ways of reducing transmission risk
             ●   Ensure proper mask size and t
             ●   Remove their mask before sleeping, napping, when they may fall asleep (such as in a car seat or stroller), and in
                 situations when continual supervision is not possible
             ●   Consider prioritizing wearing a mask in public settings and when around people who don’t live in your household,
                 particularly when indoors. Masks may not be necessary when you and the person you are caring for are outside
                 and away from others, or with other people who live in the same household. However, some localities may have
                 mask mandates while out in public and these mandates should always be followed.

           Masks should not be worn by:

             ●   Child under 2 years of age
             ●   A person with a disability who cannot wear a mask, or cannot safely wear a mask, for reasons related to the
                 disability
             ●   A person for whom wearing a mask would create a risk to workplace health, safety, or job duty as determined by
                 the workplace risk assessment 

           People who are deaf or hard of hearing, and those who will interact with people who are hearing impaired

           If you interact with people who rely on reading lips, you may have di culty communicating while wearing a mask.

             ●   Consider wearing a clear mask or a cloth mask with a clear panel
             ●   If you are not able to get a clear mask, consider using written communication, closed captioning, or decreasing
                 background noise to make communication possible while wearing a mask that blocks lips

           People with certain underlying medical conditions

           Most people with underlying medical conditions can and should wear masks.

             ●   If you have respiratory conditions and are concerned about wearing a mask safely, discuss with your healthcare
                 provider the bene ts and potential risks of wearing a mask.
             ●   If you have asthma, you can wear a mask. Discuss with your healthcare provider if you have any concerns about
                 wearing a mask.

           Outdoor workers

           If you work in a setting where masks could increase the risk of heat-related illness or cause safety concerns (for example,
           straps getting caught in machinery):

             ●   Discuss with an occupational safety and health professional what mask would be suitable.
             ●   Prioritize wearing masks indoors and when in close contact with other people, like during group travel or shift
                 meetings. Some localities may require wearing masks in public while outdoors, and these requirements should be
                 followed.
             ●   In cold weather, wear masks under winter gear such as scarves and ski masks. If masks become wet from
                 breathing or snow, replace them with dry ones. Keep one or more backups for this purpose.

           What to do if you nd wearing a mask uncomfortable?

             ●   It may help to practice wearing a mask at home for short periods to get used to the feeling and try di erent styles
                 and fabrics recommended above.
             ●   Try relaxation techniques such as breathing in and out deeply or listening to soothing music while wearing a face
                 mask, which can help to keep you calm.


           Mask use and carbon dioxide
           Wearing a mask does not raise the carbon dioxide (CO2) level in the air you breathe


https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/cloth-face-cover-guidance.html
                                                                                                                                      Exhibit 7, Page 62   6/8
4/1/2021                                 Case 3:20-cv-02131-GPC-JLB Document     7-10 Filed
                                                                     COVID-19: Considerations      04/01/21
                                                                                              for Wearing         PageID.153 Page 8 of 9
                                                                                                          Masks | CDC




           A cloth mask does not provide an airtight t across the face. The CO2 completely escapes into the air through the cloth
           mask when you breathe out or talk. CO2 molecules are small enough to easily pass through any cloth mask material. In
           contrast, the respiratory droplets that carry the virus that causes COVID-19 are much larger than CO2, so they cannot
           pass as easily through a properly designed and properly worn cloth mask.


           Cold Weather
             ●   In cold weather, masks may become wet from breathing, snow, or other precipitation. Change a mask when it
                 becomes wet. A wet mask is harder to breathe through, is less e cient at preventing your respiratory droplets
                 from reaching others, and allows for more respiratory droplets to escape around the edges of the mask. It is
                 especially important to have one or more replacement masks during cold weather. If your reusable mask becomes
                 wet, put it in a sealed plastic bag until you can wash it.
             ●   Scarves and other headwear such as ski masks and balaclavas used for warmth are usually made of loosely knit
                 fabrics that are not suitable for use as masks to prevent COVID-19 transmission. They can be worn over a mask.
             ●   If you wear glasses, nd a mask that ts closely over your nose or has a nose wire to help reduce fogging. Consider
                 using an antifogging spray that is made for eyeglasses.


           References
             ●   Brooks JT, Beezhold DH, Noti JD, et al. Maximizing Fit for Cloth and Medical Procedure Masks to Improve
                 Performance and Reduce SARS-CoV-2 Transmission and Exposure, 2021. MMWR Morb Mortal Wkly Rep. 2021;70.
                 Published online 2021 February 10. doi:10.15585/mmwr.mm7007e1
             ●   Brooks JT, Butler JC. E ectiveness of Mask Wearing to Control Community Spread of SARS-CoV-2  . Published
                 online 2021 February 10. doi:10.1001/jama.2021.1505
             ●   Mueller AV, Eden MJ, Oakes JM, Bellini C, Fernandez LA. Quantitative Method for Comparative Assessment of
                 Particle Removal E ciency of Fabric Masks as Alternatives to Standard Surgical Masks for PPE  . Matter.
                 2020;3(3):950-962. doi:10.1016/j.matt.2020.07.006
             ●   Lustig SR, Biswakarma JJH, Rana D, et al. E ectiveness of Common Fabrics to Block Aqueous Aerosols of Virus-like
                 Nanoparticles  . ACS Nano. 2020;14(6):7651-7658. doi:10.1021/acsnano.0c03972
             ●   Sousa-Pinto B, Fonte AP, Lopes AA, et al. Face masks for community use: An awareness call to the di erences in
                 materials  . Respirology. 2020;25(8):894-895. doi:10.1111/resp.13891
             ●   Chughtai AA, Seale H, Macintyre CR. E ectiveness of Cloth Masks for Protection Against Severe Acute Respiratory
                 Syndrome Coronavirus 2. Emerg Infect Dis. 2020;26(10):e200948. doi:10.3201/eid2610.200948
             ●   Hao W, Xu G, Wang Y. Factors in uencing the ltration performance of homemade face masks  . J Occup Environ
                 Hyg. 2021;1-11. Published online ahead of print 2021 Jan 21. doi:10.1080/15459624.2020.1868482
             ●   Gandhi M, Beyrer C, Goosby E. Masks Do More Than Protect Others During COVID-19: Reducing the Inoculum of
                 SARS-CoV-2 to Protect the Wearer  . J Gen Intern Med. 2020;35(10):3063-3066. doi:10.1007/s11606-020-06067-8
             ●   Zhao M, Liao L, Xiao W, et al. Household Materials Selection for Homemade Cloth Face Coverings and Their
                 Filtration E ciency Enhancement with Triboelectric Charging  . Nano Lett. 2020;20(7):5544-5552.
                 doi:10.1021/acs.nanolett.0c02211
             ●   Kimball A, Hat eld KM, Arons M, et al. Asymptomatic and Presymptomatic SARS-CoV-2 Infections in Residents of a
                 Long-Term Care Skilled Nursing Facility — King County, Washington, March 2020. MMWR Morb Mortal Wkly Rep.
                 2020;69(13):377-381. Published 2020 Apr 3. doi:10.15585/mmwr.mm6913e1
             ●   Byambasuren O, Cardona M, Bell K, Clark J, McLaws ML, Glasziou P. Estimating the extent of asymptomatic COVID-
                 19 and its potential for community transmission: Systematic review and meta-analysis  . J Assoc Med Microbiol
                 Infect Dis Can. 2020;5(4)223-234. doi:10.3138/jammi-2020-0030
             ●   Johansson MA, Quandelacy TM, Kada S, et al. SARS-CoV-2 Transmission From People Without COVID-19 Symptoms
                   . JAMA Netw Open. 2021;4(1):e2035057. Published 2021 Jan 4. doi:10.1001/jamanetworkopen.2020.35057
             ●   Abkarian M, Mendez S, Xue N, Yang F, Stone HA. Speech can produce jet-like transport relevant to asymptomatic
                 spreading of virus  . Proc Natl Acad Sci U S A. 2020;117(41):25237-25245. doi:10.1073/pnas.2012156117
             ●   Hamner L, Dubbel P, Capron I, et al. High SARS-CoV-2 Attack Rate Following Exposure at a Choir Practice — Skagit
                 County, Washington, March 2020. MMWR Morb Mortal Wkly Rep. 2020;69(19):606-610. Published 2020 May 15.
                 doi:10.15585/mmwr.mm6919e6
             ●   Alsved M, Matamis A, Bohlin R, et al. Exhaled respiratory particles during singing and talking  . Aerosol Sci
                 Technol. 2020;54(11):1245-1248. doi:10.1080/02786826.2020.1812502


https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/cloth-face-cover-guidance.html
                                                                                                                                      Exhibit 7, Page 63   7/8
4/1/2021                                 Case 3:20-cv-02131-GPC-JLB Document     7-10 Filed
                                                                     COVID-19: Considerations      04/01/21
                                                                                              for Wearing         PageID.154 Page 9 of 9
                                                                                                          Masks | CDC



            ●    Bahl P, de Silva C, Bhattacharjee S, et al. Droplets and Aerosols Generated by Singing and the Risk of Coronavirus
                 Disease 2019 for Choirs  . Clin Infect Dis. 2020;ciaa1241. Published online ahead of print 2020 Sep 18.
                 doi:10.1093/cid/ciaa1241
            ●    Davies A, Thompson KA, Giri K, Kafatos G, Walker J, Bennett A. Testing the e cacy of homemade masks: would
                 they protect in an in uenza pandemic?  . Disaster Med Public Health Prep. 2013;7(4):413-418.
                 doi:10.1017/dmp.2013.43
            ●    Leung NHL, Chu DKW, Shiu EYC, et al. Respiratory virus shedding in exhaled breath and e cacy of face masks  .
                 Nat Med. 2020;26(5):676-680. doi:10.1038/s41591-020-0843-2
            ●    Konda A, Prakash A, Moss GA, Schmoldt M, Grant GD, Guha S. Aerosol Filtration E ciency of Common Fabrics
                 Used in Respiratory Cloth Masks  . ACS Nano. 2020;14(5):6339-6347. doi:10.1021/acsnano.0c03252
            ●    Aydin O, Emon B, Cheng S, Hong L, Chamorro LP, Saif MTA. Performance of fabrics for home-made masks against
                 the spread of COVID-19 through droplets: A quantitative mechanistic study  . Extreme Mech Lett.
                 2020;40:100924. doi:10.1016/j.eml.2020.100924
            ●    Ma QX, Shan H, Zhang HL, Li GM, Yang RM, Chen JM. Potential utilities of mask-wearing and instant hand hygiene
                 for ghting SARS-CoV-2  . J Med Virol. 2020;92(9):1567-1571. doi:10.1002/jmv.25805
            ●    Gandhi M, Marr LC. Uniting Infectious Disease and Physical Science Principles on the Importance of Face Masks for
                 COVID-19  . Med. 2021;2(1):29-32. doi: 10.1016/j.medj.2020.12.008
            ●    Pan J, Harb C, Leng W, Marr LC. Inward and outward e ectiveness of cloth masks, a surgical mask, and a face
                 shield  . MedRxiv. 2020; Posted 2020 November 20. doi:10.1101/2020.11.18.20233353
            ●    Lindsley WG, Blachere FM, Law BF, Beezhold DH, Noti JD. E cacy of face masks, neck gaiters and face shields for
                 reducing the expulsion of simulated cough-generated aerosols  . Aerosol Sci Technol. 2021;
                 doi:10.1080/02786826.2020.1862409



                                                                                                                                           Last Updated Feb. 18, 2021




https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/cloth-face-cover-guidance.html
                                                                                                                                      Exhibit 7, Page 64                8/8
